NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                IN THE DISTRICT COURT OF APPEAL

                                                OF FLORIDA

                                                SECOND DISTRICT



TERRY G. PETRASH,                               )
                                                )
               Appellant,                       )
                                                )
v.                                              )      Case No. 2D15-5086
                                                )
FLORIDA GAS TRANSMISSION                        )
COMPANY, LLC, a Delaware Limited                )
Liability Company; ANIL JOSEPH; SUNIL )
JOSEPH; DONALD DAVID TILLMAN JR., )
Trustee for the Yardlyway Land Trust            )
Number 22006; KENNETH M. GOOD; CITY)
OF TAMPA; JIMMIE V. & JENNIE F.                 )
APRILE FAMILY LIMITED PARTNERSHIP, )
LTD., a Florida limited partnership;            )
AGFIRST FARM CREDIT BANK,                       )
successor-by-merger to The Federal Land )
Bank of Columbia; HILLSBOROUGH                  )
COUNTY, a political subdivision of the          )
State of Florida; NEXTEL SOUTH                  )
CORPORATION, a Georgia corporation;             )
DOUG BELDEN, as Tax Collector; and the )
unknown spouses of the above, if any, and )
their heirs, devisees, assignees, grantees, )
creditors, lessees, executors,                  )
administrators, mortgagees, judgment            )
creditors, trustees, lien holders, persons in )
possession, and any and all other persons )
having or claiming to have any right, title, or )
interest by, through, under or against the )
above-named defendants, or otherwise            )
claiming any right, title, or interest in the   )
real property described in this action,         )
                                                )
             Appellees.                     )
                                            )

Opinion filed June 29, 2016.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough
County; Mark Wolfe, Judge.

Jean M. Henne of Jean M. Henne, P.A.,
Winter Haven; and David W. Holloway,
Seminole, for Appellant.

Ethan J. Loeb, Jay Bartlett, and Jon P.
Tasso of Smolker, Bartlett, Loeb, Hinds &
Sheppard, P.A., Tampa, for Appellee
Florida Gas Transmission Company, LLC.

No appearance for remaining Appellees.


PER CURIAM.



             As the issues raised in this appeal from the order referring the parties to

nonbinding arbitration are premature, we affirm.



MORRIS, BLACK, and BADALAMENTI, JJ., Concur.




                                           -2-